Citation Nr: 0032981	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to a disability rating in excess of 70 percent 
for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  Initially, in a rating in May 1997 the RO denied 
an increase in the then assigned 50 percent rating for 
paranoid schizophrenia.  By rating decision in May 2000 the 
RO increased the rating assigned to 70 percent, effective 
November 4, 1996, the date the RO stated it had received the 
veteran's claim.  The Board also acknowledges that a copy of 
the veteran's November 4, 1996, claim is not of record.  
Nonetheless, the February 1998 statement of the case 
addresses the date of the claim, and in that regard, the 
Board is satisfied that the RO properly stated the date of 
claim, and the veteran has not been prejudiced by its absence 
from the folder.  See Marciniak v. Brown, 10 Vet. App. 198, 
200 (1997); Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  There has been no 
disagreement with the RO's stated chronology of the case.

The Board remanded this matter in July 1998 for a Travel 
Board hearing.  In August 1998, the veteran opted for a 
hearing before a Hearing Officer instead of a hearing before 
a Veterans Law Judge.  The veteran proffered testimony on 
this issue in December 1998.  In May 1999, the veteran 
requested another hearing.  In June 2000, the veteran 
canceled his request for a personal hearing before a Hearing 
Officer in favor of a videoconference hearing before a 
Veterans Law Judge.  Later that month, the veteran canceled 
the request for a videoconference hearing.  

In December 1998 and June 1999, the veteran asserted that he 
had been raped while on active duty at Brooke Army Hospital.  
The RO initiated development for a claim of entitlement to 
service connection for posttraumatic stress disorder.  It is 
unclear from the record whether the veteran has withdrawn 
that claim since he has submitted no evidence.  Thus, this 
claim is referred to the RO for appropriate action.  

In April 1999, the RO denied reopening the claim of 
entitlement to service connection for a back condition.  In 
May 1999, the RO notified the veteran of the adverse decision 
and his appellate rights.  The veteran filed a notice of 
disagreement in May 1999.  The RO issued a statement of the 
case in March 2000.  The veteran did not perfect the appeal 
within the applicable time period.  See 38 C.F.R. § 20.302 
(1999).  Therefore, this claim is not properly before the 
Board.  

In July 2000, the veteran executed a VA Form 21-22, 
Appointment of Veterans Service Organization As Claimant's 
Representative, revoking the power of attorney of the 
Disabled American Veterans in favor of the Veterans of 
Foreign Wars.  See 38 C.F.R. § 20.601 (1999).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. Prior to November 7, 1996, the paranoid schizophrenia was 
manifest by depression, paranoia, no suicidal thought, and 
medication therapy.  The veteran felt that his employer 
did not want him around.  

2. From November 7, 1996 through December 1997, the paranoid 
schizophrenia was manifest by depression, psychosis, no 
delusions of persecution, some circumstantiality, poor 
concentration, forgetfulness, low energy, the 
administration of tricyclic antidepressants and 
antipsychotics, religious auditory hallucinations, and a 
full range of affect; judgment was intact.  

3. In June 1997, a private physician concluded that the 
veteran's functioning was quite limiting with occupational 
opportunities.  

4. The record reflects that the veteran stopped working due 
in part to his non service-connected back condition.  He 
was last employed on a full-time basis as an unarmed 
security guard watching monitors in October 1997. 

5. From January 1998 to December 1998, the paranoid 
schizophrenia was manifest by medication noncompliance, 
increased religious thoughts to heavy religious 
preoccupation, increased paranoid feelings, mild looseness 
of associations, impaired family relations, and paranoia, 
but with no homicidal or suicidal thoughts. 

6. On January 16, 1999, a VA examiner noted that the 
veteran's thought processes showed blatant paranoia.  He 
concluded that the veteran was significantly impaired by 
feelings of paranoia, that he had impaired judgment and 
that he was not currently employable as a direct result of 
schizophrenia.  

7. In October and December 1999, the veteran was hospitalized 
pursuant to Orders for Protective Custody as he posed a 
persistent danger to his wife.  

8. Neither the pre-November 1996 nor the post-November 1996 
rating criteria for psychiatric disorders are deemed to be 
more favorable to the veteran.  


CONCLUSIONS OF LAW

1. Changes made to the schedular criteria for evaluating 
paranoid schizophrenia are neither more or less beneficial 
to the veteran's claim for an increase.  38 C.F.R. § 
4.132, Diagnostic Code (DC) 9203 (1996) & 38 C.F.R. §§ 
4.126, 4.130, DC 9203 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOGCPREC 3-2000 (April 10, 2000).  

2. Prior to January 16, 1999, the schedular criteria for a 
disability rating in excess of 70 percent for paranoid 
schizophrenia had not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, DC 9203 (1996) 
as amended by 38 C.F.R. §§ 4.126, 4.130, DC 9203 (1999).  

3. Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a 100 percent schedular rating 
for paranoid schizophrenia from January 16, 1999 have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.132, DC 9203 (1996) as amended by 38 C.F.R. §§ 4.126, 
4.130, DC 9203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran asserts that the service-connected 
paranoid schizophrenia warrants a higher rating.  The veteran 
last held [full-time] employment in October 1997 as an 
unarmed security guard watching monitors.  In March 1998, the 
veteran asserted that his condition was chronic and severe.  
He asserted that a VA physician discontinued his medications.  
He could not function and lost his job.

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical record and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board is 
satisfied that all relevant facts have been properly 
developed and has found nothing in the historical record that 
would lead to a conclusion that the current evidence on file 
is inadequate for rating purposes.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 4.1, 4.2 (1999).  All relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed.  See 
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, which is based on the average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10.  Separate diagnostic codes (DCs) 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Therefore, when there is a question of 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3 (1999). 

The regulations pertaining to the evaluation of psychiatric 
disorders were revised effective November 7, 1996.  See 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
The VA's General Counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  See VAOPGCPREC 3-2000 (April 
10, 2000).  In this case, the veteran filed a claim for an 
increased rating on November 4, 1996.  By a May 2000 rating 
decision, the RO assigned a 70 percent rate for paranoid 
schizophrenia applying the revised regulations.  Because the 
claim was initiated prior to the change in the regulations, 
the veteran is entitled to the application of the version 
more favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The general rating formula for psychotic disorders prior to 
November 7, 1996 provided that a 100 percent rating was 
warranted for active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
rating was warranted with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  See 38 C.F.R. § 4.132, DC 9203 (1996).  In 
addition, the regulation governing a total disability rating 
for veterans with mental disorders was deleted effective 
November 7, 1996.  That regulation provided that where the 
only compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16(c) (1996).  

To warrant a 70 percent schedular evaluation under the 
revised criteria effective from November 7, 1996, it must be 
shown that there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is in order if there is total occupational and social 
impairment manifest by gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, DC 9203 (1999). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(1999).  

Prior to November 7, 1996, the paranoid schizophrenia was 
manifest by depression, paranoia, and no suicidal thought.  
He medicated with tricyclic antidepressants and 
antipsychotics.  Although the veteran reported an untoward 
reaction to his medication, that incident alone would not 
warrant a 100 percent rating.  VA outpatient clinic visits 
were generally scheduled at 3 to 6 month intervals during 
this time.  The Board observes that the veteran felt his 
employer did not want him around in September 1996.  However, 
there is no indication from the evidence of record that the 
veteran was incapable of performing his job or that active 
psychotic manifestations were of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability to warrant a 100 percent 
schedular rating for paranoid schizophrenia under the old 
criteria.  See 38 C.F.R. § 4.132 (1996).  Further, there is 
no indication that the veteran's only compensable disability, 
paranoid schizophrenia, rated as 70 percent disabling 
precluded the veteran from securing or following a 
substantially gainful occupation to warrant the application 
of 38 C.F.R. § 4.16(c) (1996).  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994); see also Swann v. Derwinski, 1 Vet. App. 
20 (1990). 

From November 7, 1996 through December 1997, the paranoid 
schizophrenia was manifest by depression, psychosis, no 
delusions of persecution, some circumstantiality, poor 
concentration, forgetfulness, low energy, the presence of 
religious auditory hallucinations since service, a full range 
of affect, and no evidence of cognitive dysfunction.  While 
the symptomatology increased during this period, it fails to 
warrant a disability rating in excess of 70 percent for 
paranoid schizophrenia under the revised schedular criteria.  
In June 1997, the Ochsner Clinic records reflect that the 
veteran had been employed at Weiser since 1982 as a security 
man and that frustration resulted in increased leg pain.  He 
was active and functional at work and church.  He had few 
activities besides these.  The Board observes that the 
veteran did not describe any untoward incidents of employment 
other than periods of forgetfulness characterized by him as 
not more than any other worker.  The veteran reported that he 
stopped working because of back pain.  In June 1997, the 
private psychiatrist reported that the veteran was working 
part-time and his functioning was quite limiting with 
occupational opportunities.  He noted that the veteran's 
judgment was intact.  The psychiatric treatment record dated 
in June 1997 reflects that the veteran was medicated with 
Haldol, Elavil, and Cogentin.  The veteran reported that he 
was happy with his medications.  

Despite the fact that the record later discloses the veteran 
was last employed in October 1997 on a full-time basis as an 
unarmed security guard watching monitors, the Board 
emphasizes that the physician did not report that the 
veteran's psychiatric symptomatology precluded him from 
substantially gainful employment.  In particular, the clinic 
visits were generally scheduled at 6 month intervals 
suggesting that the veteran's disability was not so severe to 
warrant more frequent evaluation.  At most, the psychotic 
manifestations more nearly approximated a 70 percent rate for 
severe impairment of social and industrial adaptability with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, as well as an inability to 
establish and maintain effective relationships.  

From January 1998 to December 1998, the paranoid 
schizophrenia was manifest by unemployment, medication 
noncompliance, increased religious thoughts to heavy 
religious preoccupation, paranoid feelings, mild looseness of 
associations, impaired family relations (i.e., total 
estrangement from one child), and no homicidal or suicidal 
thoughts.  Specifically, in January 1998, the veteran 
reported discontinuing a psychiatric medication.  The entry 
reflects that he was looking for employment.  In his March 
1998 VA Form 9, he asserted that a VA physician discontinued 
his medications, that he could not function, and that he lost 
his job.  At this juncture, the Board observes that while the 
veteran was seen on numerous occasions for other medical 
conditions, he was evaluated at 3-4 month intervals in the 
mental health clinic by Dr. Boyd.  An April 1998 VA entry 
reflects that after hearing a rumor about himself, the 
veteran had his son prepare a statement that attested to his 
honesty and integrity.  He reported being able to enjoy life.  
In July 1998, the veteran reported feeling as though he was 
the center of attention at church.  Dr. Boyd noted in 
November 1998 that the veteran continued with paranoid 
feelings and that the true details were difficult to 
determine.  The veteran demonstrated heavy religious 
preoccupations with mild looseness of associations.  In 
December 1998, the veteran testified that he could not work 
due to his [non service connected] back condition.  He 
reported having paranoid thoughts when taking his 
medications.  A December 1998 VA treatment record reflects 
that the nervous problem was under control per the veteran.  

The VA mental disorders examination accorded the veteran on 
January 16, 1999 reflects that the veteran's thought 
processes continued to show blatant paranoia.  Dr. Boyd noted 
that he did not know the absolute facts regarding the 
veteran's statements to say that there was no reality to them 
at all, but that the veteran thought people were against him 
because "one of them" thought he should be in a hospital.  
The report reflects that the veteran took that as someone 
trying to hurt him.  Dr. Boyd noted again that it was 
difficult to ascertain whether the veteran's feelings about 
these people would become delusional.  Other findings 
included ideas of reference, an euthymic mood verging on the 
quite serious, a full range of affect appropriate to the 
content of speech, marginally impaired judgment and insight, 
and concrete interpretations.  Dr. Boyd reported that the 
veteran was significantly impaired by feelings of paranoia 
and that he was not currently employable as a direct result 
of his schizophrenia.  He added that the veteran had been 
tried on newer antipsychotics without success.  The global 
assessment of functioning (GAF) was 45 and the highest GAF in 
the past year was 50.  

In October and December 1999, the veteran was hospitalized 
pursuant to Orders for Protective Custody as he posed a 
persistent danger to his wife.  The evidence of record 
reflects that the veteran manifest the following symptoms on 
hospitalization: periods of agitation, destructive as well as 
intrusive behaviors, an inability to relate to the here and 
now, a flight of ideas, pressured and rambling speech, 
disorganization of thought, isolation, auditory 
hallucinations directing him to kill his wife, threatened and 
actual violent acts towards wife and other family members, 
strained interpersonal relations with wife, and moderate to 
severe psychological stressors.  The VA treatment records 
reflect a GAF score of 40 on admission in October and a GAF 
score of 50 on discharge in December.  The December 1999 
discharge summary reflects that the veteran was not psychotic 
on discharge and that he was unemployable secondary to his 
age and service-connected disability.  The Board finds that 
the veteran's symptoms from October 1999 on balance would 
deter his efforts at employment regardless of age.  In 
January and February 2000, VA treatment records reflect that 
the veteran had stopped taking olanzapine and gabapentin, two 
of his psychiatric medications.  The veteran also reported 
increasing anxiety.  A statement from the Tenet Physician 
Group dated in July 2000 reflects, inter alia, that after 
examination and review of past medical records, the veteran 
is unable to work due to paranoid schizophrenia.  

After a comprehensive review of the evidence and based on the 
governing regulations, the Board determines that neither the 
old or the revised regulations governing the rating of 
psychiatric disorders, effective prior to and from November 
7, 1996, is more favorable to the veteran.  See VAOGCPREC 3-
2000; see also Karnas, supra.  As a result, the Board 
determines that there is an approximate balance of positive 
and negative evidence to warrant the resolution of all 
reasonable doubt in favor of the veteran to warrant a 100 
percent schedular evaluation at least from January 16, 1999, 
the date of the VA mental disorders examination.  See 38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.400(o)(2), 4.3, 4.7 (1999).  Notwithstanding the fact that 
in June 1997, the private psychiatrist at Ochsner Clinic 
reported that the veteran's functioning was quite limiting 
with occupational opportunities, the veteran remained 
employed on a full-time basis until October 1997 (VA Forms 
21-8940, received in May and July 2000).  He reported 
stopping work because of his back.  The VA treatment records 
indicate that Dr. Boyd treated the veteran's psychiatric 
symptomatology since June 1997.  Therefore, he was quite 
familiar with the veteran's psychiatric manifestations.  VA 
treatment records show increased psychiatric symptomatology 
(i.e., increased paranoia) on several VA clinic visits in 
1998 as compared to 1997, but impaired judgment was first 
noted on the January 1999 examination.  In January 1999, Dr. 
Boyd noted that the blatant paranoia continued with concerns 
as to whether the paranoia would become delusional.  Dr. Boyd 
concluded that the veteran was significantly impaired by 
feelings of paranoia and that he was unemployable as a direct 
result of his schizophrenia alone.  Previously, employment 
problems had been ascribed in part to a nonservice-connected 
physical disability.

Based on the psychiatric symptomatology reported by the 
Ochsner Clinic in June 1997 together with the progressing 
severity of the psychiatric symptoms as reported by Dr. Boyd 
from 1998 to 1999 and the subsequent VA hospitalizations 
pursuant to Orders for Protective Custody in 1999, the Board 
determines that after resolving all reasonable doubt in favor 
of the veteran a 100 percent rate is warranted for paranoid 
schizophrenia from January 16, 1999.  See 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, DC 9203 (1996) 
as amended by 38 C.F.R. §§ 4.126, 4.130, DC 9203 (1999); 
VAOPGCPREC 3-2000.  In view of the fact that the veteran has 
been awarded a 100 percent schedular evaluation for paranoid 
schizophrenia, he has been awarded the maximum schedular 
evaluation under the rating schedule.  Given the 
circumstances of this case (i.e., the fact that the veteran 
filed his claim days before the applicable regulations 
changed and the fact that the evidence under the old and 
revised regulations would not warrant a 100 percent schedular 
rating prior to January 16, 1999), the Board determines that 
the RO's not addressing the pre-November 1996 regulations did 
not prejudice the veteran.  Similarly, the Board determines 
that the veteran has not been prejudiced by the decision to 
award a 100 percent schedular evaluation from January 16, 
1999, the date the Board determines that entitlement arose or 
that it is factually ascertainable that an increase 
warranting a 100 percent evaluation had occurred.  38 C.F.R. 
§ 3.400 (1999); see Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A disability rating in excess of 70 percent prior to January 
16, 1999 for paranoid schizophrenia is denied.  

Subject to the provisions governing the payment of monetary 
benefits, a 100 percent schedular rating for paranoid 
schizophrenia is granted for the period from January 16, 
1999.  



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge 
Board of Veterans' Appeals


 


